IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,181




EX PARTE MICHAEL BELTRAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 27,599 IN THE 3RD DISTRICT COURT
FROM ANDERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
on a public servant and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his
conviction. Beltran v. State, No. 12-06-00390-CR (Tex. App.–Tyler, November 30, 2007, pet.
dism’d).
            Applicant contends that retained appellate counsel failed to timely file a petition for
discretionary review. Appellate counsel filed an affidavit conceding that he had miscalculated the
deadline for filing a petition for discretionary review. Based on his affidavit, we find that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Twelfth Court of Appeals in Cause No. 12-06-00390-CR that affirmed his conviction in Case
No. 27,599 from the 3rd Judicial District Court of Anderson County. Applicant shall file his petition
for discretionary review with the Twelfth Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: July 1, 2009
Do not publish